
	

114 SRES 297 ATS: Congratulating the Minnesota Lynx on their victory in the 2015 Women’s National Basketball Association Finals. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 297
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2015
			Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Minnesota Lynx on their victory in the 2015 Women’s National Basketball
			 Association Finals. 
	
	
 Whereas, on October 14, 2015, the Minnesota Lynx won the 2015 Women’s National Basketball Association (commonly known as the WNBA) championship by beating the Indiana Fever 69 to 52 in game 5 at home in Minneapolis;
 Whereas this is the third WNBA championship for the Minnesota Lynx in 5 years; Whereas the Minnesota Lynx have competed in 4 out of the last 5 WNBA Finals;
 Whereas the Minnesota Lynx finished the 2015 season with an impressive 22 wins; Whereas the Minnesota Lynx beat the Los Angeles Sparks in the Western Conference Semifinals, swept the Phoenix Mercury in the Western Conference Finals, and decisively beat the Indiana Fever in the fifth game of the WNBA Finals;
 Whereas a franchise record 18,933 fans attended the clinching game at the Target Center in Minneapolis to cheer on the Minnesota Lynx;
 Whereas the Minnesota Lynx— (1)benefit from stellar leadership from Head Coach Cheryl Reeve and Assistant Coaches Jim Petersen and Shelley Patterson;
 (2)feature 5 gold medal-winning athletes, Lindsey Whalen, Maya Moore, Seimone Augustus, Asjha Jones, and Sylvia Fowles, the Finals MVP; and
 (3)have on the roster highly talented professionals, including Rebekkah Brunson, Renee Montgomery, Anna Cruz, Shae Kelley, Tricia Liston, Kalana Greene, and Devereaux Peters;
 Whereas the Minnesota Lynx are 1 of only 4 WNBA teams to win 3 or more WNBA championships; and Whereas all 3 of the WNBA championships won by the Lynx have come under the coaching of Cheryl Reeve: Now, therefore, be it
		
	
 That the Senate recognizes— (1)the achievements of the players, coaches, fans, and staff whose dedication helped the Minnesota Lynx win the 2015 WNBA championship; and
 (2)the Twin Cities area and the State of Minnesota for enthusiastically supporting women’s professional basketball.
			
